Citation Nr: 1430233	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for residuals of a fracture of the left fourth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2004 to October 2005.  He also had active duty for training from May 14, 2006 to May 26, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO.

In the January 2011 rating decision, the RO granted service connection for left fourth toe fracture residuals with an evaluation of 0 percent effective January 11, 2010.

The Veteran testified before the undersigned Veterans Law Judge in a November 2013 video conference hearing.  A transcript of the hearing is contained in the record.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  

A review of the documents in such file reveals that certain documents are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The Veteran is service connected for a left 4th toe fracture that occurred in May 2006.

2.  VA treatment records in April 2007 note a radiograph that demonstrated a normal left 4th toe (no malalignment or prior fracture residuals were noted.)

3.  VA podiatry notes in May 2007 and June 2007 show that the Veteran did not complain of pain in regards to his left 4th toe.

4.  VA treatment records in January 2008 notes the Veteran fractured his left 4th toe.

5.  The fracture was a clear intercurrent cause of the subsequent symptoms.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a fracture of the left fourth toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in January 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with VA examinations to assess the severity of his left fourth toe disability in December 2010 and June 2012.  In a July 2012 statement and during the November 2013 hearing, the Veteran indicated his disagreement with a January 2010 VA examiner's findings, noting that the examiner wasn't familiar with foot problems.  The Veteran argues that the examiner's opinion does not represent an honest evaluation of his disability.  Although the Veteran may disagree with the examiner's findings, he has not raised any objections to the adequacy of the examination itself.  Moreover, the Board finds that the most recent examinations are adequate to determine the severity of the Veteran's disabilities under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available, and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. 3.309b the subsequent manifestations of an already-service connected disability are service connected unless clearly attributable to intercurrent causes.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform ratings for the disability.

The Veteran's left fourth toe disability is currently rated as 0 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  See 38 C.F.R. § 4.31.  DC 5284 provides that injuries of the foot are rated 10 percent if moderate, 20 percent if moderately severe, 30 percent if severe, and 40 percent with actual loss of use of the foot.  The words "moderate," "moderately severe," and "severe" are not defined.  For the following reasons, the Board finds that the record does not suggest that the Veteran's disability approximates moderate, moderately severe, or severe symptomatology.

Service treatment records show the Veteran was treated for a left foot injury on May 24, 2006, while on active duty for training.  The examiner noted the Veteran had left fourth toe pain with swelling and an x-ray showed a fracture of the mid 4th phalanx of the left foot.  The diagnosis was contusion with intact skin surface, left 4th toe.  

VA treatment records show in June 2007 VA podiatry notes documented that the Veteran had no further complaints of his left 4th toe pain.  A January 2008 VA treatment record shows a new, acute left 4th toe facture with the radiography demonstrating a comminuted fracture of the left 4th toe proximal phalanx. 

At the December 2010 VA examination, the Veteran complained of discomfort in the left 4th toe which occurs spontaneously, approximately 3-4 times per month.  The Veteran indicated that his left 4th toe pain is aggravated by dancing and running.  He treated these symptoms with rest and did not take any medications for his pain.  The Veteran has been treated with shoe inserts and physical therapy without much benefit.  

On examination the Veteran's gait was observed to be normal with no ambulatory aide.  There was no evidence of painful motion, edema, weakness, swelling, instability, or pain to palpation of the feet.  Weight bearing was normal with no evidence of pronation or arch collapse.  There was a 0.5 cm mildly tender callus below the left 4th metatarsal head.  Examination of the left 4th toe shows no deformity, swelling tenderness to palpation, or instability.  X-ray of his left foot showed evidence of previous fracture, 4th proximal phalanx.  Diagnosis at examination was residual left 4th toe strain with limited range of motion status post left 4th toe proximal phalanx fracture.  

In January 2011, given the examiner's findings and the evidence of record, the RO stated that the Veteran's left 4th toe symptoms were considered mild.  Therefore, a noncompensable evaluation was assigned in the absence of moderate symptoms associated with the foot injury.  

In March 2011the Veteran received treatment from a VA podiatrist for his left 4th toe.  The examiner noted that the Veteran had a loss of motion in the digit and was afraid that the toe was going to continue to deform over time giving him more problems down the line.  The examiner indicated that the Veteran has been having pain in his digit ever since the initial injury and the pain becomes so excruciating that it keeps him up at night.  The VA podiatrist opined that the Veteran's left 4th toe deformity (that required surgical correction of the left 4th toe in August 2011) was due to a malalignment of a previous left 4th toe fracture.  The physician indicated that the left 4th toe, identified as early as June 2007, was aggravated (requiring surgical correction) by a previous left 4th toe fracture that healed with malalignment.

In April 2011, the Veteran submitted a notice of disagreement in which he questioned the validity of the December 2010 examination report.  As a result, the file was sent to another VAMC staff physician to review and provide another opinion. 

In the VA opinion dated in June 2012, the physician noted the May 24, 2006 radiography clearly documented a fresh fracture of the left 4th toe proximal phalanx.  The physician indicated that the fracture was small (3mm in greatest dimension) and was not significantly displaced.  The physician found that based on the delay in time for the Veteran to present his left 4th toe injury and the radiographic evidence that the left 4th toe fracture was small and without significant displacement, he would conclude that his fracture was minor in nature and would be expected to heal uneventfully.  He noted that there are no subsequent STRs that document any left 4th toe residuals, which would be expected with uneventful healing of the May 24, 2006 left 4th toe fracture.

Further, the physician reported that the Veteran presented to the VA on April 3, 2007 complaining of one month of left third toe pain.  An April 9, 2007 radiograph demonstrated a normal left 4th toe (no malalignment or prior fracture residuals were noted.)  The physician stated that subsequent VA podiatry notes in May 2007 and June 2007 clearly documented the Veteran complaining of only left 1-3 toe pains with no left 4th toe pain complaints registered.  

The physician noted a VA treatment record in January 2008 documented a new, acute left 4th toe fracture with the radiograph demonstrating a comminuted (shattered fragments) fracture of the left 4th toe proximal phalanx.  He reported this is the same bone that was fractured in May 2006 but the January 2008 fracture was much more serious since it was comminuted.  The physician indicated that subsequent VA radiographs recorded that the January 2008 left 4th toe fracture (unlike the May 2006 fracture) healed with fracture site "displacement" and "irregularity".  

The physician stated that the medical evidence shows that the May 2006 left 4th toe fracture healed uneventfully with no malalignment (normal left 4th toe on the April 9, 2007 radiograph).  The January 2008 left 4th toe fracture was more severe (comminuted) and healed with documented deformity residuals of "displacement" and irregularity" which, in his opinion, led to the malalignment reported by the March 2011 podiatrist.

In conclusion, the physician opined that the Veteran's aggravated left 4th toe condition was due to, or the result of, his post-service January 2008 left 4th toe fracture and is not nexus-connected to the May 2006 left 4th toe fracture. 

In various lay statements, the Veteran and his wife have reported that his left 4th toe symptoms include pain in his foot when he runs and dances.  He also experiences lingering pain in his foot at night that wakes him up.  

In sum, the VA examinations do not reflect objective findings of swelling, instability, or weakness.  Also, the Veteran has not reported manifestations of a left toe disability including stiffness, swelling, tenderness, instability, or weakness.  The March 2011 VA treatment record mentioned limited motion of the toe, however there was no mention of limited motion after the August 2011 surgery.  

The Board finds that the evidence of record weighs against a finding that the Veteran's current left 4th toe fracture residuals are related to his service-connected left 4th toe fracture.  38 C.F.R. 3.309b.  Significantly, in June 2012, a VA examiner reviewed and discussed the evidence of record in extensive detail and opined that the residual injury and/or pain the Veteran currently experience from the aggravation of his injury is due to, or the result of, his post service January 2008 left 4th toe fracture and is not nexus-connected to the May 2006 left 4th toe fracture.  The examiner discussed the Veteran's in-service and post-service history of left 4th toe treatment.  The examiner noted the Veteran's lay assertion that his left 4th toe pain had been continuous since its onset in-service.  However, the examiner assessed that VA treatment records show evidence of an April 2007 radiograph that demonstrates a normal left 4th toe and VA podiatry notes in May 2007 and June 2007 clearly document that Veteran had no complaints of pain with his left 4th toe.  As such, the examiner opined that the refracture of the left 4th toe in January 2008 was a clear intercurrent cause of the subsequent symptoms.  See 38 C.F.R. § 3.303(b).  

As noted, in making this determination, the examiner also considered the Veteran's lay assertions regarding the continuity of his symptoms of pain in his left 4th toe.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board has found these lay assertions to be of little probative value.  T\the VA-authorized examiner explained the reasons for his conclusions based on an accurate characterization of the evidence in the claims file, his opinion is entitled to substantial probative weight.  Overall, the June 2012 VA medical opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  The VA opinion is more probative and credible than the contrary evidence, to include the lay evidence.

Consequently, the Board finds that the disability is no more than non-compensably disabling.  The additional disability is not considered as part of the service connected disability due to an intercurrent cause, and thus warrants no additional compensation.  The use of manifestations not resulting from service-connected disease or injury is to be avoided.  38 C.F.R. § 4.14 (2013).   The more probative evidence establishes that the original injury healed without residuals and that the current complaints are due to an inter-current injury.  The service-connected injury was limited to the toe and does not approximate a moderate foot injury.  Diagnostic code 5284.  

The record does establish that the appellant has some hammertoe deformities.  It has been determined medically that such deformities are unrelated to the initial fracture.  Again, such manifestations may not be considered in evaluating the claim.  38 C.F.R. § 4.14 (2013).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for a left 4th toe disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1). 

The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the evidence does not show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate for rating purposes.  In fact, his complaints are unrelated to the service-connected disability.  In addition, nothing suggests that there is marked interference with employment.  Furthermore, he has not had frequent periods of hospitalization.

Therefore, for these reasons, referral for extraschedular consideration is not required in this case.

ORDER

A compensable rating for residuals of fracture to the left 4th toe is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


